h JONES, J.,
concurs with reasons.
I concur with the majority’s decision to deny the writ application because it was untimely.
However, the harshness of the district court’s judgment requires comment. To uphold the St. Bernard School Board’s Residence Requirements, in light of LSA-R.S. 9:951, which specifically allows parents the right to give provisional custody to any individual of legal age, appears to be unobtainable. LSA-R.S. 9:951 gives temporary custodians the right to enroll minors in school or other educational institutions. For the district court to uphold St. Bernard’s policy of requiring temporary custodians to produce “court orders” of custody produces an unjust result; nevertheless, we are proeedurally barred from vacating the judgment pursuant to Uniform Rules — Courts of Appeal Rule 4-3.